Adams, J.
At the conclusion of the plaintiff’s evidence, the defeiidant moved for an instruction to render a verdict in its favor. The court refused to so instruct, and the defendant assigns the refusal as error.
The undisputed evidence shows that the plaintiff was employed in a coal-house of the defendant. While so employed hoisting coal for the purpose of filling a car, a co-employe so negligently managed a crane which they were using in the work that it struck the plaintiff’s arm and broke it. The danger arising from the use of the crane does not appear to have been greater or less by the fact that it was used in loading a railroad car, nor does it appear that the plaintiff while engaged in his duties wt\s exposed to any danger from the operation of the road. The case comes within Malone v. *76Burlington, C. R. & N. R’y Co., 61 Iowa, 326 and 65 Id., 417, and Foley v. Chicago, R. I. & P. R’y Co., 64 Id., 644. In our opinion the evidence showed no liability, and the defendant’s motion to instruct should have been sustained.
Reversed.